Order, Supreme Court, Bronx County (Kenneth Thompson, Jr., J.), entered October 18, 1999, which granted defendants’ motion to dismiss the complaint pursuant to CPLR 3211 (a) (7), unanimously affirmed, without costs.
Plaintiff alleges that, while employed by defendants, he was *353assigned to care for a patient who had him arrested upon a false accusation. These allegations state no cognizable claim against defendants since the complained of acts are properly attributable solely to the patient and not to any act or omission by defendants (see, Ventricelli v Kinney Sys. Rent A Car, 45 NY2d 950). Moreover, under the circumstances presented, plaintiffs exclusive remedy for any harm sustained by him as a consequence of the alleged incident, which, as noted, occurred in the course of his employment, is through Workers’ Compensation. Concur — Nardelli, J. P., Ellerin, Wallach, Andrias and Saxe, JJ.